2017 IL App (3d) 160402

                              Opinion filed November 21, 2017
     _____________________________________________________________________________

                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                  2017

     RONALD CRAMPTON, JODY BORGMAN, )             Appeal from the Circuit Court
     RENE COUNCIL, SAMANTHA SWEENEY, )            of the 14th Judicial Circuit,
     and CASSIE SWEENEY,                    )     Whiteside County, Illinois.
                                            )
           Plaintiffs-Appellants,           )
                                            )     Appeal No. 3-16-0402
           v.                               )     Circuit No. 15-CH-18
                                            )

     WILLIAM CRAMPTON and ROBERT            )

     CRAMPTON,                              )

                                            )     Honorable John L. Hauptman,
           Defendants-Appellees.            )     Judge, Presiding.
     _____________________________________________________________________________

            JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
            Justices McDade and O’Brien concurred in the judgment and opinion.

                                               OPINION

¶1          Plaintiffs are two of the decedent’s surviving children (Ronald Crampton and Jody

     Borgman) and three of her surviving grandchildren (Rene Council, Samantha Sweeney, and

     Cassie Sweeney). They filed suit against William and Robert Crampton, who are also the

     decedent’s children. Plaintiffs seek to set aside the decedent’s living trust. They allege that

     Robert unduly influenced the decedent to execute estate documents that devised all of her

     property to him. Defendants moved to dismiss the complaint pursuant to section 2-615 of the

     Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2014)). Their motion argued that
     plaintiffs failed to plead facts sufficient to set forth a cause of action for undue influence.

     Plaintiffs appeal the Whiteside County circuit court’s order dismissing the complaint.

¶2                                           BACKGROUND

¶3          Plaintiffs filed their complaint to set aside the trust on February 23, 2015. The decedent,

     Ruth Crampton, passed away on September 27, 2013. Four children survived her: Ronald

     Crampton (plaintiff), Jody Borgman (plaintiff), Robert Crampton (defendant), and William

     Crampton (defendant). Two of Ruth’s children, including Loretta Crampton Meeker,

     predeceased her; however, Loretta’s three surviving children are also plaintiffs in this case.

     Plaintiffs attached Ruth’s estate documents to their complaint.

¶4          Ruth executed her estate documents on January 2, 2013. She named Robert as her power

     of attorney, executor, and trustee of her revocable living trust. She named Jody as Robert’s

     successor. Ruth’s will devised all of her personal property to Robert, or to Jody if Robert

     predeceased his mother. Ruth conveyed the residue of her estate to her trust.

¶5          On December 17, 2013, Robert, acting as trustee, conveyed the trust property to himself.

     On February 10, 2014, Robert conveyed the former trust property to William by quitclaim deed.

     Ruth’s other children and grandchildren received nothing from her estate.

¶6          Plaintiffs subsequently filed an amended complaint on March 28, 2016. It alleged the

     following relevant facts: Robert lived with Ruth from 2005 until her death; Ruth depended on

     Robert to assist with her healthcare and business matters; Robert and Ruth shared a joint bank

     account to which only Ruth contributed; Robert also had Ruth’s card and personal identification

     number (PIN) to access her bank account; as a result of Ruth’s reliance on Robert, he became the

     dominant party in their relationship; Robert secured a lawyer’s services to prepare estate

     documents that devised all of Ruth’s property to Robert; Robert sat next to Ruth when she



                                                     2

       executed her will, trust, and deed; Robert exploited his dominant relationship with Ruth in

       breach of their fiduciary relationship; Robert exerted undue influence over Ruth when she

       executed her estate documents.

¶7             Defendants filed a motion to dismiss on April 18, 2016. Although defendants sought

       dismissal pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West 2014)), they submitted

       affidavits in support of their motion. Plaintiffs responded with counteraffidavits. Defendants

       stipulated in the trial court and on appeal that they filed their motion to dismiss pursuant to

       section 2-615. Because section 2-615 addresses only facial pleading defects, the affidavits are

       irrelevant.

¶8             The trial court dismissed the amended complaint with prejudice on June 16, 2016. We

       reverse the trial court’s judgment.

¶9                                                 ANALYSIS

¶ 10           We review de novo the trial court’s order granting defendants’ section 2-615 motion to

       dismiss. Wakulich v. Mraz, 203 Ill. 2d 223, 228 (2003). A section 2-615 motion challenges the

       legal sufficiency of a complaint based on defects apparent on its face. Marshall v. Burger King

       Corp., 222 Ill. 2d 422, 429 (2006). In reviewing section 2-615 motions, we accept as true all

       well-pled facts and “all inferences that may reasonably be drawn in the plaintiff’s favor.”

       Ferguson v. City of Chicago, 213 Ill. 2d 94, 96-97 (2004). A section 2-615 motion can prevail

       only where it is clearly apparent that the plaintiff cannot prove, by any set of facts, the necessary

       elements of the action. Canel v. Topinka, 212 Ill. 2d 311, 318 (2004).

¶ 11           Illinois is a fact-pleading jurisdiction; plaintiffs must allege facts sufficient to state a

       legally cognizable cause of action. Weiss v. Waterhouse Securities, Inc., 208 Ill. 2d 439, 451

       (2004). Although plaintiffs are not required to present evidence in the complaint (Chandler v.



                                                        3

       Illinois Central R.R. Co., 207 Ill. 2d 331, 348 (2003)), mere conclusions of law or fact are

       insufficient. See Anderson v. Vanden Dorpel, 172 Ill. 2d 399, 408 (1996). In determining a

       complaint’s sufficiency, courts must disregard unsupported conclusions and inferences within

       the pleading. Knox College v. Celotex Corp., 88 Ill. 2d 407, 426 (1981). Exhibits attached to

       complaints constitute part of its pleadings. See 735 ILCS 5/2-606 (West 2014); Evers v. Edward

       Hospital Ass’n, 247 Ill. App. 3d 717, 724 (1993).

¶ 12          Defendants argue that plaintiffs’ amended complaint pleads unsupported conclusions that

       we may not consider in determining its sufficiency: “After stripping the Plaintiff’s [sic] pleading

       of unsupported conclusions and inferences there remain no sufficient facts to sustain a cause of

       action.” We disagree.

¶ 13                        I. Whether Plaintiffs’ Amended Complaint Pleads Facts

¶ 14          Plaintiffs are not required to plead precise details when the necessary information is

       within the defendant’s knowledge or control. Bryson v. News America Publications, Inc., 174 Ill.
2d 77, 110 (1996). “This rule *** recognizes that, where the defendants have most of the

       pertinent information in their possession, they do not have to rely primarily on the facts stated in

       the complaint *** since they can easily determine the specific details for themselves.” Id. at 110.

¶ 15          The amended complaint, including its exhibits, alleges that Robert lived with Ruth from

       2005 until her death in 2013. During this time, Ruth depended upon Robert for her basic

       healthcare needs and business matters. Robert shared a joint bank account with Ruth and

       accessed Ruth’s personal bank account. Robert secured a lawyer to prepare decedent’s estate

       documents. Robert sat next to Ruth when she executed the documents approximately nine

       months before her death. Ruth conferred all of her personal property to Robert and the residue of

       her estate to her living trust. Ruth appointed Robert as trustee. Ruth did not name her other



                                                        4

       children or grandchildren as trust beneficiaries. Less than two months after Ruth’s death, Robert

       used his position as trustee to convey the trust property to himself. Less than two months later,

       Robert conveyed the former trust property to William.

¶ 16          These are allegations of fact. Their veracity is irrelevant to a section 2-615 motion—we

       must assume they are true. Specific details such as account numbers and specific interactions

       between Ruth and Robert are within Robert’s knowledge or control. See id. at 111. Plaintiffs are

       not required to accumulate evidence and plead every specific detail of their case; that is why

       parties engage in discovery. Defendants may rebut or disprove plaintiffs’ allegations, or even

       claim that the pleadings are frivolous, but a section 2-615 motion is not the vehicle for doing so.

¶ 17          We consider all of the amended complaint’s factual allegations to determine whether it

       states a cause of action for undue influence.

¶ 18                           II. Whether Plaintiffs’ Amended Complaint States

                                     a Cause of Action for Undue Influence

¶ 19          Our supreme court has defined undue influence as “any improper *** urgency of

       persuasion whereby the will of a person is over-powered and he is induced to do or forebear an

       act which he would not do or would do if left to act freely.” (Internal quotation marks omitted.)

       In re Estate of Hoover, 155 Ill. 2d 402, 411 (1993). The influence must “destroy the testator’s

       freedom concerning the disposition of his estate and render his will that of another.” (Internal

       quotation marks omitted.) Id. What constitutes undue influence is not and cannot be specifically

       defined—we must evaluate the circumstances of each case. Id. at 411-12.

¶ 20          One circumstance in which a complaint sufficiently pleads undue influence is where

       (1) the testator and a person who receives a substantial benefit from the estate are engaged in a

       fiduciary relationship, (2) the beneficiary is the dominant party in that relationship, (3) the



                                                        5

       testator trusts and confides in the beneficiary, and (4) the will is prepared by or its preparation is

       procured by the beneficiary. DeHart v. DeHart, 2013 IL 114137, ¶ 30.

¶ 21          A fiduciary relationship is one “in which one person is under a duty to act for the benefit

       of another on matters within the scope of the relationship.” Black’s Law Dictionary 1402 (9th ed.

       2009). A person acts as a fiduciary when the person “ ‘handles money or property which is not

       his or her own, or for his or her own benefit, but for the benefit of the other person.’ ” In re

       Estate of Baumgarten, 2012 IL App (1st) 112155, ¶ 17 (quoting In re Estate of Glogovsek, 248
Ill. App. 3d 784, 792 (1993)). Several factors determine whether a fiduciary relationship exists,

       including the degree of kinship between the parties, the extent to which the “servient” party

       entrusted the “dominant” party to handle business affairs, and the disparity between the parties’

       age, health, mental condition, and business experience. Id. (citing Ransom v. A.B. Dick Co., 289
Ill. App. 3d 663, 673 (1997)).

¶ 22          In Baumgarten, the decedent’s children alleged that his wife unduly influenced him to

       amend his will and revocable trust shortly before his death. The court found no fiduciary

       relationship between the decedent and his wife—their finances comprised the decedent’s estate.

       Id. ¶ 18. The court noted that the pleadings “generally describe[d] a husband relying on his wife

       during poor health during their later years.” Id. ¶ 20.

¶ 23          Illinois courts have distinguished cases in which a decedent’s spouse allegedly influences

       the decedent; “spouses influence each other for better or worse from the day they first date to the

       day they die or the divorce order is entered.” Glogovsek, 248 Ill. App. 3d at 792. Additionally,

       our General Assembly has determined that no heir has an estate claim that is equal to or greater

       than that of a surviving spouse. See 755 ILCS 5/2-1, 2-8 (West 2014); Glogovsek, 248 Ill. App.
3d at 794 (citing Beyers v. Billingsley, 54 Ill. App. 3d 427, 436-37 (1977)).



                                                         6

¶ 24          The nature of spousal relationships and a spouse’s statutory estate share distinguish

       Baumgarten from the instant case. Here, Ruth was Robert’s mother. Her children held equal

       statutory claims to her estate (755 ILCS 5/2-1(b) (West 2014)), yet Robert received a

       substantially greater benefit—the entire estate.

¶ 25          The amended complaint alleges Robert lived with Ruth for approximately eight years

       preceding her death. Ruth trusted Robert and relied on him for her well-being. Robert accessed

       Ruth’s bank accounts and handled her money. Robert was much younger, healthier, and more

       able to handle business matters than Ruth. These allegations sufficiently plead that Robert was

       the dominant party in the fiduciary relationship between him and Ruth prior to her death. See

       DeHart, 2013 IL 114137, ¶ 30.

¶ 26          The amended complaint also alleges that Ruth gave Robert her bank account’s PIN and

       relied upon him for her medical care. We find these allegations sufficient to reasonably infer that

       Ruth trusted and confided in Robert to assist her with private matters such as her medical care

       and finances. See id.

¶ 27          On its face, plaintiffs’ amended complaint pleads facts that allege Robert received a

       substantial benefit from Ruth’s estate, Robert and Ruth were engaged in a fiduciary relationship

       prior to her death, Robert was the dominant party in the relationship, Ruth trusted and confided

       in Robert, and Robert procured a lawyer’s services to plan Ruth’s estate. These pleadings

       sufficiently allege a cause of action for undue influence. See id. The trial court erred in granting

       defendants’ motion to dismiss.

¶ 28                                            CONCLUSION

¶ 29          For the foregoing reasons, we reverse the judgment of the circuit court of Whiteside

       County.



                                                          7

¶ 30   Reversed.




                   8